EXHIBIT (d)(1) American Century Quantitative Equity Funds, Inc. MANAGEMENT AGREEMENT This MANAGEMENT AGREEMENT (“Agreement”) is made as of the 1st day of August, 2008 by and between AMERICAN CENTURY QUANTITATIVE EQUITY FUNDS, INC., a Maryland corporation and registered investment company (the “Company”), and AMERICAN CENTURY INVESTMENT MANAGEMENT, INC., a Delaware corporation (the “Investment Manager”). WHEREAS, a majority of those members of the Board of Directors of the Company (collectively, the “Board of
